Citation Nr: 0332594	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for teeth numbered 3, 4, 
and 5 for Department of Veterans Affairs (VA) compensation 
purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1954 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the VA Regional 
Office (RO), in which the RO denied the benefit sought on 
appeal.  The veteran perfected an appeal of that decision.

Initially, the Board notes that the veteran has claimed 
entitlement to VA compensation benefits for teeth numbered 3, 
4, and 5.  The RO established service connection for the loss 
of tooth number 4 for VA treatment purposes in April 1965, 
and there is an implication in the record that the veteran 
may also be seeking entitlement to outpatient treatment for 
teeth numbered 3 and 5 under the provisions of 38 C.F.R. 
§§ 17.160 and 17.161 (2003).  According to the documents in 
the claims file, the RO forwarded a copy of the veteran's 
March 2001 application to the VA medical center (MC) for 
adjudication of his entitlement to outpatient treatment for 
the additional teeth.  No further action on this issue will, 
therefore, be undertaken.


FINDING OF FACT

Service connection for treatable caries, replaceable missing 
teeth, dental or alveolar abscesses, or periodontal disease 
affecting teeth numbered 3, 4, and 5 for VA compensation 
purposes is precluded as a matter of law.


CONCLUSION OF LAW

Entitlement to service connection for VA compensation 
purposes for teeth numbered 3, 4, and 5 is not shown as a 
matter of law.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has submitted an application for VA compensation 
benefits for the loss of tooth number 4 and damage to teeth 
numbered 3 and 5, which occurred as the result of trauma that 
he experienced during service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The provisions of the VCAA 
are generally applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and pending before VA on that date.  See 
Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  In 
August 2001 VA issued regulations to implement the provisions 
of the VCAA, which are now codified at 38 C.F.R. §3.159 
(2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

Following the issuance of the June 2001 notice the RO 
contacted the veteran by telephone to see if he had any 
relevant information and/or evidence to submit.  The veteran 
then informed the RO that he would be submitting 
authorizations for the release of medical information so that 
the RO could obtain medical evidence on his behalf, but he 
did not submit those documents.  During the May 2003 hearing 
before the undersigned the veteran was informed of the 
necessity of submitting medical records pertaining to the 
dental treatment he had received since his separation from 
service, and the Board delayed adjudication of his appeal to 
allow him the opportunity to obtain that evidence.  He did 
not, however, submit any additional evidence following the 
hearing.

The Board notes that in the June 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

In the June 2001 notice the RO also informed the veteran, 
however, that he had up to one year following the notice to 
submit such evidence.  Additional evidence was added to the 
claims file more than one year following the June 2001 
notice, which consisted of the veteran's May 2003 hearing 
testimony.  More than one year has now expired since the 
veteran was notified of the evidence needed to substantiate 
his claim in June 2001.  The Board finds, therefore, that he 
has not been prejudiced by the reference in the June 2001 
notice to a 60-day response period.  

In the November 2001 rating decision, a statement of the case 
issued in May 2002, and a supplemental statement of the case 
issued in November 2002, the RO informed the veteran of the 
regulatory requirements for establishing entitlement to 
service connection for compensation purposes and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
but he has not identified any other evidence that is relevant 
to his claim.  Although he has reported receiving dental 
treatment following his separation from service, he did not 
provide authorizations for the release of medical information 
so that VA could obtain that evidence on his behalf, nor did 
he obtain the records and submit them to VA.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO has not provided the veteran a VA dental examination, 
or obtained a medical opinion regarding the claimed injury to 
teeth numbered 3, 4, and 5.

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted this statute as requiring VA to 
provide a medical examination in any compensation claim in 
which the veteran provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, 
and lay evidence of continuing symptomatology since service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The 
veteran in this case has presented lay evidence of current 
problems with the teeth, an injury to the teeth during 
service, and continuing problems with the teeth since 
service.

The Court has also held, however, that failure to comply with 
the VCAA is not prejudicial to the claimant if resolution of 
the claim is based on application of the law, and not the 
evidence relevant to the claim.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (if the facts asserted by the 
claimant could not result in the grant of the benefit sought, 
the failure of VA to comply with the VCAA is not prejudicial 
to the claimant).  As will be shown below, the Board has 
found that entitlement to compensation benefits for teeth 
numbered 3, 4, and 5 is not shown as a matter of law.  The 
veteran has not, therefore, been prejudiced by VA's failure 
to provide him a VA medical examination.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (the VCAA does not 
apply to a case if the question on appeal is limited to 
statutory interpretation).  For these reasons the Board 
concludes that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

The service medical records disclose that in April 1958 the 
veteran incurred a fracture of tooth number 4, followed by 
its extraction in November 1959 and modification of teeth 
numbered 3 and 5.  There was no indication in these records 
that the loss of the tooth resulted from bone loss to the 
maxilla or mandible.  

Although not clearly documented in the service medical 
records, the veteran testified in May 2003 that he was given 
a bridge for the missing tooth, which incorporated the 
modifications to teeth numbered 3 and 5.  The veteran also 
testified that the bridge worked well for many years, but 
that he later lost the bridge due to the deterioration to 
teeth numbered 3 and 5.  He stated that the teeth numbered 3 
and 5 had jagged edges, which he found to be undesirable.

As previously stated, service connection for the loss of 
tooth number 4 for VA treatment purposes was previously 
established, and that issue is not now before the Board.  The 
issue now before the Board is whether the veteran is entitled 
to service connection for the loss of tooth number 4, as well 
as the damage to teeth numbered 3 and 5, for VA compensation 
purposes.

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  An exception to the 
general rule, however, applies to dental disabilities.  
According to the statute and regulation, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 3.381(a) (2003).

The evidence indicates that while in service the veteran lost 
tooth number 4 due to a fracture, presumably secondary to 
trauma.  The evidence also shows that, presumably due to the 
fracture and extraction of tooth number 4, teeth numbered 
3 and 5 were modified.  In accordance with the statute and 
regulation, however, service connection may not be 
established for compensation purposes for missing or damaged 
teeth.  The Board finds, therefore, that entitlement to VA 
compensation benefits for teeth numbered 3, 4, and 5 is not 
shown as a matter of law.  

The Board notes that service connection for loss of teeth can 
be established for compensation purposes if the loss is due 
to the loss of the body of the maxilla or mandible due to 
trauma or disease, such as osteomyelitis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2003).  The medical evidence does not 
show that the trauma the veteran experienced in service 
resulted in any damage to the maxilla or mandible, nor does 
he so claim.  Entitlement to compensation benefits for the 
loss of the body of the maxilla or mandible is not, 
therefore, shown.

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Consequently, since the facts as they 
stand do not support entitlement to the benefits sought as a 
matter of law, the claim of entitlement to VA compensation 
benefits for teeth numbered 3, 4, and 5 is denied.  


ORDER

The claim of entitlement to service connection for VA 
compensation purposes for teeth numbered 3, 4, and 5 is 
denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



